MEMORANDUM **
John Mulholland, an Arizona state prisoner, appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging prison officials violated his Eighth Amendment rights by acting with deliberate indifference to his medical needs. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo. Sanchez v. Vild, 891 F.2d 240, 241-42 (9th Cir.1989). We affirm.
The district court properly granted summary judgment on Mulholland’s deliberate indifference claim because there was no genuine issue of material fact as to whether the treatment chosen by prison officials was medically unacceptable. See id. at 242 (holding that a difference of opinion about the best course of medical treatment does not amount to deliberate indifference).
Contrary to Mulholland’s contentions, the district court did not err by failing to consider allegations contained in his previous complaints. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir.1987) (“All causes of action alleged in an original complaint which are not alleged in an amended complaint are waived.”)
Mulholland’s remaining contentions are unpersuasive and his request to strike the appellee’s brief is denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.